DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 16-20, drawn to a polyamide composition comprising PA6 and PA66/6, classified in C08L 77/06.
II. Claim 15, drawn to a polyamide composition comprising PA6, PA66/6 and an additional material classified in C08L C08L2205/03.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as is, in and of itself, without the presence of additional materials that would react in-situ to produce a mutually exclusive final product and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification 

The inventions have acquired a separate status in the art in view of their recognized divergent subject matter.  

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kathryn Warner on September 19, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the presence of the PA6 polymer is required given that “less than 86 wt.%” includes zero as a lower limit.  It is noted that the specification discloses embodiments comprising 0 wt.% PA6 [0025].
In claims 2, 3, 14 and 19, it is unclear whether the recited contents are based on i) 100 wt.% of the sum of PA6 and PA66/6, ii) 100 wt.% of the polyamide composition or iii) total film weight.
In claim 7, there is no express antecedent basis for “caprolactam units”.
In claim 8, there is no express antecedent basis for “the non-PA6 polymers/copolymers”.  Moreover, it is unclear how a “non-PA6” polymer or copolymer, i.e., not containing PA6, can comprise caprolactam units.
In claims 9 and 10, it is unclear whether the recited unit contents are based on i) 100 wt.% of the sum of the units or ii) total PA66/6 copolymer.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0030271 (Park).
Park discloses puncture-resistant films from polyamide compositions (Examples 3A, 3B, 3C and 3D) comprising a polyamide copolymer obtained by continuous melt polymerization of a blend comprising:
70 wt.% PA 6 homopolymer (meets Applicants’ PA6 homopolymer and content thereof per claims 1, 2 and 14); and
30 wt.% PA6/66 copolymer (meets Applicants’ PA66/6 copolymer and content thereof per claims 1, 2 and 14)
(e.g., abstract, [0074], Tables 3—7).  Alternatively, Park discloses a film (Comparative Example 3) from a polyamide composition comprising:
70 wt.% PA 6 homopolymer (meets Applicants’ PA6 homopolymer and content thereof per claims 1, 2 and 14); and
30 wt.% PA6/66 copolymer (meets Applicants’ PA66/6 copolymer and content thereof per claims 1, 2 and 14).
With respect to Park’s comparative example, a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
As to claims 1, 2, 5, 12, 14, 17 and 18, inasmuch as the exemplified films meet the presently claimed film, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Park.
	As to claims 4 and 20, Park’s film are oriented in both the machine direction (MD) and transverse direction (TD) (e.g., [0035], [0050-0056]) and, as such, are biaxially oriented.
	As to claims 11 and 13, it would expected that Park’s films, e.g., biaxially oriented films, would exhibit the same TD properties. 
As to product-by-process claim 16, the patentability of a product does not depend on how it is produced.  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, inasmuch as Park’s films are biaxially-oriented, it would have been obvious to one having ordinary skill in the art to determine the appropriate MD and TD stretch ratios in accordance with the ultimate properties desired.
 As to method claim 19, Park’s films are formed by blending 70 wt.% PA6 homopolymer and 70 wt.% PA6/66 copolymer and casting the resultant composition into a film via an extruder, wherein the film is necessarily stretched and oriented. Inasmuch as Park’s resultant films meet the presently claimed film, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
Park anticipates the above-rejected claims in that it is reasonably believed that the above-described embodiments comprising 70 wt.% PA6 homopolymer and 30 wt.% PA6/66 copolymer meet the presently claimed subject matter, in terms of materials added, their contents and method of production, and, as such, would inherently possess the same properties. In the alternative, it would have been within the purview of one having ordinary skill in the art to determine the appropriate contents of PA6 homopolymer and PA6/66 copolymer in consideration of the desired properties, inclusive of puncture resistance.
Claim Rejections - 35 USC § 103
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0030271 (Park) described hereinabove.
As to claim 3, Park’s silence relative to the type of PA6/66 copolymer used implicitly suggests, and renders obvious to one having ordinary skill in the art, the use of any type of copolymer inclusive of a statistical copolymer with the reasonable expectation of success.
As to claim 6, Park’s films would appear to be useful in flexible packaging applications [0003].  Accordingly, it would have been obvious to one having ordinary skill in the art to determine the appropriate film thickness, inclusive of less than 26 microns, in accordance with the type of packaging application with the reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					
																				/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765